Citation Nr: 9909726	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the RO, 
which denied service connection for a lung condition.  

In April 1994, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing).  The Board remanded the matter in May 1996 
and again in September 1997 for completion of additional 
necessary development, to include a VA examination and a 
medical opinion. As the requested development has been 
completed, but the denial of the claim continued, the case is 
again before the Board for further appellate consideration.  


FINDING OF FACT

There is no competent medical evidence establishing a nexus 
or a link between any currently diagnosed respiratory or 
pulmonary disorder, including mild, chronic obstructive 
pulmonary disease, and the veteran's active military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic pulmonary disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

However, the threshold issue is whether the veteran has 
presented a well-grounded claim for service connection for 
COPD.  In this regard, the appellant has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc);Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For a claim for service connection to be well grounded, there 
must be (1) competent evidence of a current disability 
(generally, a medical diagnosis), (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and of (3) a nexus between the in-
service injury or disease and the current disability 
(generally, medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and that he/she still has such 
a condition.  Such evidence must be medical, unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (the 
Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

In the case on appeal, the veteran asserts that service 
medical records show treatment for bronchitis and pneumonia, 
and he also contends that these conditions caused, resulted 
in, or were so severe as to amount to early signs of COPD, 
which was diagnosed many years after service. 

Service medical records, which appear complete, show hospital 
treatment for bronchitis and pneumonia, without residual 
disability at separation from service in May 1969.  
Specifically, the veteran received treatment on December 10, 
1968 for complaints of chest pain on deep breathing, 
following a fall-type injury the previous week.  No diagnosis 
was made, and no prescription was given.  The lungs appeared 
clear on subsequent examination on December 26, 1968.  The 
veteran was hospitalized in February 1969 with complaints of 
right sided chest pain.  X-ray studies revealed right middle 
lobe pneumonia.  A February 1969 Clinical Record Cover Sheet 
notes a diagnosis of bronchitis, acute, organism and cause 
undetermined.  The February  1969 Clinical Record Cover Sheet 
indicates that the veteran had been admitted for hospital or 
infirmary observation for four days, with limited duty.  The 
veteran was given a physical examination at separation from 
service in May 1969, at which time the lungs and chest were 
noted to be normal.  The examiner found no abnormalities, and 
no defects or diagnoses, and no significant interval history 
were noted.  At the time of examination, the veteran denied 
any chronic or frequent colds, asthma, shortness of breath, 
pain or pressure in the chest, chronic cough, or 
tuberculosis.  Additionally, the veteran also signed a 
Statement of Medical Condition indicating that there had been 
no change in his medical condition since the separation 
examination that same date.  This evidence clearly 
establishes that a chronic pulmonary disorder was not shown 
in service.

Moreover, the record does not reflect any indication of such 
a chronic disorder for many years after discharge from 
service.  Although no pulmonary disease was noted during VA 
hospitalization in October 1992 (for cardiac 
catheterization), or on VA examination in January 1993, an 
April 1994 medical statement from William. A. Dodd, M.D., a 
private physician, indicates a current diagnosis of COPD and 
prior treatment of the veteran for chronic bronchitis from 
1970 to 1978.  VA pulmonary function testing in February 1997 
confirmed mild chronic obstructive pulmonary disease; the 
examiner also noted, separately, a history of pneumonia twice 
in service, chronic bronchitis by history, and a diagnosis of 
mild restrictive lung disease as shown by pulmonary function 
tests.  In a January 1998 addendum, the February 1997 VA 
examiner indicated that, after careful review of the 
veteran's claims folder and after much thought, it was 
impossible for him to establish the existence of an 
etiological relationship between the veteran's current 
chronic obstructive pulmonary disease and the pneumonia and 
bronchitis the veteran contracted during his military 
service; such statement is the only medical opinion of record 
to address the etiology of the veteran's current pulmonary 
impairment.  

Furthermore, the record also contains no competent medical 
evidence of a nexus between a currently pulmonary disorder, 
to include COPD, and any incident of service, to include the 
pneumonia and bronchitis suffered therein.  As noted above, 
current diagnoses include only a history of pneumonia and 
bronchitis; thus, those disorders, shown in service, are not 
currently shown.  While a February 1997 VA examiner indicated 
that a mild restrictive disorder also was present (as 
indicated by pulmonary function testing), there is no medical 
opinion of a nexus between any such disorder and military 
service, and that same examiner ruled out a relationship 
between current COPD and pneumonia and bronchitis in service.  

Significantly, the veteran has not presented any medical 
opinion that any current pulmonary disorder is related to 
service.  Although Dr. Dodd indicated that he had treated the 
veteran for bronchitis in the past, and that he currently 
treated the veteran for COPD, nothing in his statement can be 
construed as indicating either that the veteran currently had 
chronic bronchitis that originated in service, or that the 
veteran's current COPD is related to bronchitis and pneumonia 
suffered by the veteran during service.  As noted above, the 
only medical opinion on the relationship between service and 
current COPD militates against the claim.

The Board also has carefully considered the statements and 
April 1994 hearing testimony of the veteran, as well as lay 
statements of his mother, wife and sister.  Such evidence is 
presented essentially, to establish that that the veteran's 
pneumonia in service was severe (requiring extended 
hospitalization), and that he has had continuing symptoms to 
include coughing, bronchitis, and breathing problems since 
then (warranting penicillin shots from his family physician 
two to three times per winter over twenty years).  While the 
veteran and his family may well believe that a nexus between 
the veteran's current COPD and military service exists, they 
are laypersons without the appropriate medical training and 
expertise to render medical opinion; hence, such assertions 
cannot constitute competent medical evidence of the required 
nexus between current COPD and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, even if, 
such lay assertions, when considered along with private 
treatment records from Dr. Dodd, were deemed to establish 
continuity of respiratory/pulmonary symptomatology since 
shortly after service, the claim would still fail in the 
absence of competent medical evidence of a nexus between such 
symptomatology and a current condition.

In view of the foregoing, the Board must conclude that the 
veteran has not met his burden of presenting a plausible 
claim.  As such, the VA is under no duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the appellant's claim of 
entitlement to service connection for a pulmonary disorder.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
While the veteran indicated, during his August 1994 hearing, 
that he would attempt to get additional records to support 
his claim (to include records of a general practitioner, Dr. 
Benfield, now deceased, who had treated him after service), 
no private medical records have been received since the 
hearing, nor has the veteran indicated that such records that 
would well ground exist and are obtainable.

Finally, the Board notes that, while the RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well-grounded.  However, the Court has 
held that when a RO does not specifically address the 
question of whether a claim is well-grounded, but, rather, as 
here, proceeds to adjudication on the merits, there is not 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, the RO essentially notified the 
veteran, in the August 1993 statement of the case (SOC) and 
May 1997 and November 1998 supplemental statements of the 
case (SSOC), of his need to submit evidence of a link or 
nexus between his inservice treatment for bronchitis and 
pneumonia, and his later, post-service diagnosis of COPD.  As 
such, the Board finds that the duty to inform the veteran of 
the evidence necessary to complete his application for 
service connection has been met.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board finds that the SOC and SSOCs, and the 
discussion contained herein, are sufficient to fully explain 
to the veteran the elements necessary to submit a well-
grounded claim for service connection for the claimed 
condition, and the reasons why his current claim is 
inadequate.  Id.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a chronic pulmonary disorder is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


